United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3217
                                No. 15-3887
                        ___________________________

                                    Calvin Burke

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                             St. Louis City Jails, et al.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeals from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: February 11, 2016
                             Filed: February 12, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       In these consolidated appeals, Missouri inmate Calvin Burke challenges
interlocutory orders entered in his 42 U.S.C. § 1983 action. In No. 15-3887, Burke
appeals a district court1 order dismissing fewer than all claims and defendants. This
is not an appealable final order. See 28 U.S.C. § 1291; In re Russell, 957 F.2d 534,
535 (8th Cir.1992). Accordingly, we dismiss the appeal for lack of jurisdiction.

       In No. 15-3217, Burke appeals an order denying a preliminary injunction to
protect him from harm that a correctional officer at St. Louis City Jails allegedly
threatened. We dismiss this appeal as moot because Burke has filed notices of his
transfer to other correctional facilities, see Owens v. Isaac, 487 F.3d 561, 564 (8th Cir.
2007), and there is no showing he is likely to be sent back to St. Louis City Jails, see
Smith v. Hundley, 190 F.3d 852, 855 (8th Cir. 1999).
                         ______________________________




      1
        The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                           -2-